Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Status of the Claims
Claims 1-14 are pending
Claims 9-14 are withdrawn
Response to Applicant’s Remarks

Applicant points out that Salvat is not prior art relative to earliest priority date of the application, which is 7/17/2009 (application 12/503325).  The present application is a continuation in part of 12/503325.  It is the examiner’s understanding that Applicant is asserting that the currently claimed subject matter is disclosed in 12/503325 and is entitled to the corresponding date.  Accordingly, the examiner has cited alternate art with a preceding date.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,4,6,8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins 20090112630 in view of Mackenzie 20070120736 

Regarding Claim 1, Collins discloses
A device translation server in communication with first and second location devices via a wireless communication network, the device translation server programmed to execute commands to:
Collins is a system for collecting, communicating, displaying information from multiple medical devices.  (Collins, abstract).   Collins discloses that the system uses protocol translation to collect data from devices’ protocols to a common protocol.  (Collins, para 0010, “The system may also have a plurality of data communication modules which are also referred to herein as medical device adapters (MDA's). Each MDA may have a second controller and a device connector coupled to the second controller and coupleable to a respective patient care device of the plurality of patient care devices to receive data therefrom. Each MDA may have a transmitter coupled to the respective second controller and operable to transmit local wireless signals to the receiver of the local data collection module according to the first wireless communication protocol. The controller of each of the plurality of MDA's may be programmed to convert the data received from the plurality of patient care devices according to unique device data protocols of the respective patient care devices into data according to a common data protocol and then to signal the associated transmitter to transmit the data so converted to the local data collection module as part of the local wireless signals. In other embodiments, the MDA may simply transmit the data in the data format it is received from the respective care devices. Data conversion then may take place at the local data collection module or even further remotely, such as at a server or other computer device coupled to the hospital Ethernet.”)  

- receive first …  information transmitted from the first location device …, wherein the first … information is formatted in a first device-specific protocol;
- receive second … information transmitted from the second location device …, wherein the second information is formatted in a second device-specific protocol that is different from the first device-specific protocol;

“A location device that sends or receives at least one signal which is used to determine a location of the MDA, and therefore, the location of the patient care device in a healthcare facility may be coupled to, or included in, the data communication module as alluded to above. The location device may have circuitry that is coupled to the controller. The location device may comprise a location tag coupled to a housing of the data communication module. The location device may comprise an ultrasound emitter, an ultrasound receiver, or an ultrasound transceiver.” (Collins, para 0021)

- translate the first … information from the first device-specific protocol into a common protocol;
- translate the second … information from the second device-specific protocol into the common protocol; and
(Collins, para 0010, “The system may also have a plurality of data communication modules which are also referred to herein as medical device adapters (MDA's). Each MDA may have a second controller and a device connector coupled to the second controller and coupleable to a respective patient care device of the plurality of patient care devices to receive data therefrom. Each MDA may have a transmitter coupled to the respective second controller and operable to transmit local wireless signals to the receiver of the local data collection module according to the first wireless communication protocol. The controller of each of the plurality of MDA's may be programmed to convert the data received from the plurality of patient care devices according to unique device data protocols of the respective patient care devices into data according to a common data protocol and then to signal the associated transmitter to transmit the data so converted to the local data collection module as part of the local wireless signals. In other embodiments, the MDA may simply transmit the data in the data format it is received from the respective care devices. Data conversion then may take place at the local data collection module or even further remotely, such as at a server or other computer device coupled to the hospital Ethernet.”)  


- provide the first and second …  information to a user interface.
(Collins, para 0016, “The system may also have a display communicatively coupled to the local data collection module and operable to display information indicative of the data received by the local data collection modules from some or all of the data communication modules. The display may be coupled to a hospital bed or may be included as part of a tablet or may be included as part of a remote computer or may be included as part of a local computer or may be included as part of a hand-held wireless device such as a personal data assistant (PDA). In some embodiments, the display is integrated with the circuitry of the local data collection module and carried by a common housing that is mounted to a room wall, or a headwall, for example. In some embodiments, the display may show the types of equipment with which the local data collection module is in communication to receive data without showing the data being received. In such embodiments, the local data collection module may simply send the data to another computer device, such an EMR computer, via the hospital Ethernet for automatic logging in the patient's record. The EMR computer may be configured to prompt a user to accept the data prior to logging the data in the patient's record.”)

Collins does not explicitly disclose 
Vehicle status
Installed in a first vehicle,
Vehicle status
Vehicle status
Installed in a second vehicle
Vehicle status
Vehicle status
Vehicle status
Mackenzie is directed to a tracking system.  (Mackenzie, abstract).   Mackenzie employs wireless RFID and GPS technology to track objects.  (Salvat, para 0011, Referring to FIG. 1 again, the discrete location triggering system 10 also includes a remote client computer system 12 that receives the communication signal from the electronic location trigger processing module 6 via a wireless communications network. For instance, remote client computer system 12 may be used to display location triggered information globally, to track delivery and docking status, to track physical condition of the delivered goods to customers or interested persons at different global locations and to track the asset 6 from a point of shipment to its point of delivery. As asset 6 moves from point of shipment to its destination, updates along its route and at site may be recorded automatically and remotely through the use of the discrete location triggering system 10 either with a fixed or a mobile asset or location identification technology such as radio frequency identification technology (RFID). Moreover, in association with these ID's, various status related events such as "at port", "arrival at site" or the like may be transmitted by a communication transceiver 24 on the asset 6. More details of various subsystems and components of the discrete location triggering system 10 and associated asset or location identification technology is given below in relation to the description of FIG. 2.”; para 0019, “Referring to FIG. 2 once more, the geographical location device 26, in one embodiment of the invention may be a Global Positioning System (GPS). However, it is to be understood that a variety of geographical location devices may be used in place of GPS in varying embodiments.”).  Salvat discloses that the tracking systems may be deployed to track medical equipment as well as vehicles.  (Id. para 0038, “Through the present discussion, it should be noted that the present invention may be utilized with various types of asset tracking and management systems deployed on other platforms such as marine containers, refrigerated trailers, flatbeds, automobiles, armored cars, chassis, portable water treatment units and energy-generating units and even mobile medical imaging units. These designs have included customized software, antenna, and power supply options, as well as device form factors.”).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Collins with the vehicle of Mackenzie with the motivation of tracking objects.  Id.



Regarding Claim 2, Collins and Mackenzie disclose the server of claim 1.
wherein the common protocol is an industry standard protocol or a proprietary protocol that is different from the first and second device-specific protocols.
 (Collins, para 0010, “The system may also have a plurality of data communication modules which are also referred to herein as medical device adapters (MDA's). Each MDA may have a second controller and a device connector coupled to the second controller and coupleable to a respective patient care device of the plurality of patient care devices to receive data therefrom. Each MDA may have a transmitter coupled to the respective second controller and operable to transmit local wireless signals to the receiver of the local data collection module according to the first wireless communication protocol. The controller of each of the plurality of MDA's may be programmed to convert the data received from the plurality of patient care devices according to unique device data protocols of the respective patient care devices into data according to a common data protocol and then to signal the associated transmitter to transmit the data so converted to the local data collection module as part of the local wireless signals. In other embodiments, the MDA may simply transmit the data in the data format it is received from the respective care devices. Data conversion then may take place at the local data collection module or even further remotely, such as at a server or other computer device coupled to the hospital Ethernet.”)  

Regarding Claim 4, Collins and Mackenzie disclose the server of claim 1.

- communicate user credentials for the first location device via the wireless communication network using the first device-specific protocol; and
- communicate user credentials for the second location device via the wireless communication network using the second device-specific protocol.

(Collins, para 0011, “The local data collection module may be coupled to a hospital bed or may even be included as part of the circuitry of the hospital bed. The local data collection module may be coupled to some other device, such as a headwall, arm, column, or other piece of architectural equipment, or be part of a stand alone computer, or even coupled to or integrated with another patient care device. The local data collection module may be coupled to a computer on wheels (COW), such as a mobile cart that caries the local data collection module as well as additional optional computer devices, in some embodiments. Data from the hospital bed also may be communicated to the first controller of the local communication module and transmitted by the transceiver to the wireless access point of the Ethernet of the healthcare facility. Data from the hospital bed may include, but is not limited to, the following: data regarding a function or feature of the hospital bed, data regarding an identification of the hospital bed, data regarding a model number of the hospital bed, data regarding a software revision version of the hospital bed, data regarding a position of a siderail of the hospital bed, data regarding the status of a caster braking system of the hospital bed, data regarding a status of a therapy surface of the hospital bed, data regarding a weighing system of the hospital bed, data regarding a patient position monitoring system of the hospital bed, data regarding a bed exit monitoring system of the hospital bed, and data regarding the angle of elevation of the head section of the hospital bed.”)  The examiner interprets a patient hospital bed identifier to be a user credential.

Regarding Claim 6, Collins and Mackenzie disclose the server of claim 1.
wherein one or both of the first and second device-specific protocols are selected from group consisting of XML, SOAP over HTTP, WSDL, UDDI, SMTP, binary encoding over TCP, ReFlex, GPRS, EDGE, Mobitex, CDMA, EVDO, VSAT, wired LAN, Wired WAN, message queues via Microsoft Windows MSMQ.

(Collins, para 0063, “A system 10 for collecting, communicating, analyzing, and/or displaying data from a plurality of patient care devices 12 is shown in FIG. 1. System 10 has a local data collection module 14 such as a Java Application Control Engine (JACE) available from Tridium, Inc. of Richmond, Va. In a prototype of system 10, a JACE-201 was used as module 14 and included Tridium's NIAGARA.TM. software. In other embodiments, however, module 14 may comprise other types of computer devices having wireless communication capability. For example, an embodiment of system 10 in which a JACE-700, which is sometimes referred to as a JACE7, is used as module 14 is contemplated by this disclosure. Module 14 includes a controller 16 (e.g., a microprocessor or microcontroller and related circuitry, or the like), a receiver 18 coupled to the first controller and operable to receive local wireless signals. Module 14 also has a transceiver 20 coupled to controller 16 and operable to communicate wirelessly with a wireless access point 22 of an Ethernet 24 of a healthcare facility, such as by a WiFi protocol including, for example, an 802.11 protocol (e.g., 8020.11g, etc.). The local data collection module 14 may also have an Ethernet connector 26, such as an 802.3 port or RJ-45 connector, coupled to controller 16 and configured for hardwired connection to the Ethernet 24 of the healthcare facility as indicated by dashed line 28 in FIG. 1. Thus, two-way data communication between module 14 and Ethernet 24 may be via a wireless or wired connection or data link.”)

Regarding Claim 8, Collins and Mackenzie disclose the server of claim 1.
wherein the first vehicle status information or the second vehicle status information include location information determined by one or more GPS receivers that are components of the first and second location devices.
See prior art rejection of claim 1 regarding Mackenzie



Claims 3,5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins in view of Mackenzie in view of Barowski 20080288768

Regarding Claim 3, Collins and Mackenzie disclose the server claim 1.  

Collins does not explicitly disclose
- transmit a script using the first device-specific protocol to reprogram the first location device over-the-air via the wireless communication network; and
- transmit a script using the second device-specific protocol to reprogram the second location device over-the-air via the wireless communication network.
Barowski is directed to a system for reprogramming devices.  (Barowski, abstract).   Barowski discloses that protocol translation device can translate reprogramming commands to devices.  (Barowski, para 0012, “So that a manufacturer of a functional group or mechanized device at a higher level than the at least two control devices can still work with his own reprogramming protocol which will be called here the second reprogramming protocol, the conversion module is provided. The conversion module is connected to the data bus as a central translation unit and performs a conversion from the second reprogramming protocol into the first reprogramming protocol. For this purpose, the manufacturer connects his reprogramming device, which only needs to understand the second reprogramming protocol, either to the data bus or directly to the conversion module and initiates the reprogramming in the usual manner. In this context, the control devices can be addressed and reprogrammed either individually and independently of one another or in groups via the data bus.”, para 0015, “In a further embodiment, the conversion module is capable of carrying out more than only one type of translation. That is, the conversion module also translates data, particularly of new program data, from a third programming protocol into the first reprogramming protocol and conversely. Naturally, extensions to four and more reprogramming protocols are similarly conceivable.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Collins and Salvat with the reprogram of Barowski with the motivation of updating devices with dissimilar programming protocols.  (Barowski, para 0006).

Regarding Claim 5, Collins and Mackenzie disclose the server of claim 1.

further programmed to execute commands to:
communicate messages to and from the first location device via the wireless communication network using the first device-specific protocol; and
communicate messages to and from the second location device via the wireless communication network using the second device-specific protocol.
See prior art rejection of claims 1, 3

Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins in view of Mackenzie in view of Grenzberg 20070050332

Regarding Claim 7, Collins discloses the server of claim 1.
Collins does not explicitly disclose

Vehicle status
Vehicle status
Vehicle status
Vehicle status
Vehicle status
See prior art rejection of claim 1 regarding Mackenzie

Collins does not explicitly disclose
wherein the first … information is in first units of measurement, the second … information is in second units of measurement that are different from the first units of measurement, and the device translation server is programmed to execute commands to:
convert the first units of measurement for the first …  information and the second units of measurement for the second … information into common units of measurement; and - provide the first and second … information to a user interface device in the common units of measurement. 

Grenzberg is directed to a search aggregator.  (Grenzberg, abstract).  Grenzberg discloses that when aggregating data, it is known that sources may present different measurement units, and a conversion unit may be implemented to present common data for comparison.  (Grenzberg, para 0007, “Another embodiment of the disclosure relates to a method for providing comparative product information of related products by receiving a search criteria defining a product category, the search criteria identifying one or more attributes of the product; searching a primary database for all products matching the attribute of the product to form a search result; ranking the products identified in the search results in an order; identifying one or more measurement units corresponding to each attribute; selecting a common measurement unit for each attribute; and converting the measurement unit for each attribute to correspond to the common measurement unit to thereby provide comparative product information.’)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Collins and Mackenzie with the unit conversion of Grenzberg with the motivation of efficient data comparison.  Id.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687